Citation Nr: 1024602	
Decision Date: 07/01/10    Archive Date: 07/09/10

DOCKET NO.  07-13 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to a rating in excess of 20 percent for paralysis of 
the right long thoracic nerve.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from November 1969 to October 
1970.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from an October 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Hartford Regional Office (RO) 
in Newington, Connecticut.


FINDING OF FACT

The Veteran's paralysis of the right long thoracic nerve 
manifests pain and weakness of the right upper extremity; there 
is no winged scapular deformity or an inability to raise the arm 
above the shoulder level.  


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for paralysis 
of right long thoracic nerve have not been met. 38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, 4.124a, 
Diagnostic Codes 5200-5203, 8519 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection for paralysis of the right long thoracic nerve 
was granted in a November 1970 rating decision with an initial 50 
percent evaluation assigned, effective October 9, 1970.  The 
assigned disability evaluation was subsequently reduced twice and 
the October 2006 rating decision on appeal continued the current 
20 percent evaluation.  The Veteran contends that an increased 
rating is warranted as he has difficulty raising his shoulder and 
has manifested a winged scapula. 

Disability evaluations are determined by comparing a Veteran's 
present symptomatology with criteria set forth in VA's Schedule 
for Rating Disabilities (Rating Schedule), which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  When a question arises as to which of two ratings 
apply under a particular diagnostic code, the higher evaluation 
is assigned if the disability more closely approximates the 
criteria for the higher rating.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining is 
resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability 
ratings.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 
Vet. App. 589 (1995).  Where entitlement to compensation has 
already been established and an increase in the disability rating 
is at issue, the present level of disability is of primary 
concern.  Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more accurate 
evaluation, see 38 C.F.R. § 4.2, the regulations do not give past 
medical reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-connected 
disability exhibits symptoms that would warrant different 
ratings.  The relevant focus for adjudicating an increased rating 
claim is on the evidence concerning the state of the disability 
from the time period one year before the claim was filed until VA 
makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

The Veteran's paralysis of the right long thoracic nerve is 
currently rated as 20 percent disabling under Diagnostic Code 
8519.  He is currently in receipt of the maximum rating possible 
for incomplete paralysis of the nerve, and an increased 30 
percent rating is warranted for complete paralysis of the major 
thoracic nerve with an inability to raise the arm above the 
shoulder level and winged scapular deformity.  A note at the end 
of the diagnostic code indicates that these ratings are not to be 
combined with lost motion above shoulder level.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8519.  

The Board finds that the manifestations of the Veteran's 
disability most nearly approximate the criteria associated with 
the current 20 percent evaluation.  Upon VA examination in July 
2006, the Veteran had only slightly decreased strength in the 
right arm of 4/5, and there was no winging of the scapula.  A 
general examination was normal and the Veteran had no loss of 
sensation, no ataxia, and deep tendon reflexes were present and 
full.  The Veteran was also noted to have weakness and pain of 
the right upper extremity during a July 2006 neurological 
consultation at the VA Medical Center (VAMC).  
 
The July 2006 VA examiner and VAMC neurologist both diagnosed 
cervical spondylosis based on MRI results and found that this 
nonservice-connected condition affected the right upper 
extremity.  The Board may not compensate the Veteran for non 
service-connected disorders, but the Board is precluded from 
differentiating between symptomatology attributed to a 
nonservice-connected disability and a service-connected 
disability in the absence of medical evidence which does so.  
Mittleider v. West, 11 Vet. App. 181, 182 (1998).  In this case, 
the VA examiner and VAMC neurologist both attributed the 
Veteran's current right upper extremity impairment to his 
nonservice-connected cervical disability.  The July 2006 VA 
examiner specifically found that the Veteran's major disability 
at present was unrelated to his service-connected condition and 
concluded that the Veteran's service-connected thoracic nerve 
disability had been unchanged for many years and had not 
increased in severity.  The VA examiner also noted that the 
Veteran had been able to work as a truck driver for many years 
despite his complaints of right arm weakness, and had adapted to 
using his left arm. 

The Board has considered the Veteran's statements that he cannot 
raise his right arm above the shoulder and that he has a winged 
scapula deformity.  The Veteran is competent to report symptoms 
such as pain, but the Board finds that the objective findings 
from the July 2006 examinations and the conclusions of the 
medical professionals outweigh the Veteran's lay assertions 
regarding the manifestations of his disability.  In addition, 
even if the Board found that the Veteran was unable to raise his 
arm above the shoulder, the medical evidence establishes that the 
Veteran's current right upper extremity impairment is the result 
of nonservice-connected cervical spondylosis and is not due to 
his service-connected disability.  Therefore, a rating in excess 
of 20 percent is not warranted under Diagnostic Code 8519.  

The Board has also considered whether there is any other 
schedular basis for granting a higher rating, such as under the 
diagnostic codes pertaining to impairment of the shoulder and 
arm.  As noted above, the Veteran's service-connected disability 
results in some weakness and pain of the right (major) upper 
extremity and has been unchanged for many years.  While the 
Veteran currently experiences some other symptoms of impairment 
to the right shoulder and arm, the medical evidence of record 
establishes that these manifestations are due to a nonservice-
connected cervical condition.  Thus, an increased rating is also 
not warranted under Diagnostic Codes 5200-5203 for rating the 
shoulder and arm.  38 C.F.R. § 4.71a.  The Board has considered 
the doctrine of reasonable doubt but has determined that it is 
not applicable to this period because the preponderance of the 
evidence is against the claim.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§§ 4.7, 4.21.

Other Considerations

Extraschedular Rating

In exceptional cases an extraschedular rating may be provided.  
38 C.F.R. § 3.321.  The Court has set out a three-part test, 
based on the language of 38 C.F.R. § 3.321(b)(1), for determining 
whether a Veteran is entitled to an extra-schedular rating: (1) 
the established schedular criteria must be inadequate to describe 
the severity and symptoms of the claimant's disability; (2) the 
case must present other indicia of an exceptional or unusual 
disability picture, such as marked interference with employment 
or frequent periods of hospitalization; and (3) the award of an 
extra-schedular disability rating must be in the interest of 
justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. 
Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the 
Veteran's disability.  The Veteran's paralysis of the right long 
thoracic nerve is manifested by symptoms such as pain and some 
right arm weakness.  These manifestations are contemplated in the 
rating criteria.  The rating criteria are therefore adequate to 
evaluate the disability and referral for consideration of 
extraschedular rating is not warranted.

Occupational Impairment

The Court has recently held that a request for a total disability 
rating due to individual employability resulting from service-
connected disability (TDIU), whether expressly raised by a 
Veteran or reasonably raised by the record, is not a separate 
claim for benefits, but is rather part of the adjudication of a 
claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 
447 (2009).  Thus, when entitlement to TDIU is raised during the 
appeal of a rating for a disability, it is part of the claim for 
benefits for the underlying disability.  Id at 454.

In this case, the record is negative for evidence that the 
Veteran is unemployable.  He is not in receipt of Social Security 
disability benefits, and the July 2006 VA examiner noted that he 
continued to work as a truck driver.  There is no medical 
evidence that the Veteran's impairment of the right thoracic 
nerve has interfered with his employment, and the Veteran has not 
stated that he has lost any time from work or is unable to 
perform his duties due to the service-connected nerve condition.  
Therefore, remand or referral of a claim for TDIU is not 
necessary as there is no evidence of unemployability due to 
service-connected impairment of the right long thoracic nerve.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2009) defined VA's duty to assist a Veteran in the development of 
a claim.  VA regulations for the implementation of the VCAA were 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).

VA must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) and that the claimant is 
expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).
In this case, notice fulfilling the requirements of 38 C.F.R. § 
3.159(b) was furnished to the Veteran in a May 2006 letter.  This 
letter also provided notice regarding the disability-rating and 
effective-date elements of the claim.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006). 

VA is also required to make reasonable efforts to help a claimant 
obtain evidence necessary to substantiate his claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" 
contemplates that VA will help a claimant obtain records relevant 
to her claim, whether or not the records are in Federal custody, 
and that VA will provide a medical examination or obtain an 
opinion when necessary to make a decision on the claim.  38 
C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, 
including service treatment records and a July 2006 record of 
VAMC treatment.  The Veteran has not identified any other health 
care providers that may have evidence pertinent to his claim, nor 
has he alleged any additional VA treatment for his right thoracic 
nerve disability.  

Additionally, the Veteran was provided a proper VA examination in 
July 2006 in response to his claim.  The Veteran contended in the 
November 2006 notice of disagreement that his VA examination was 
not adequate as it did not address his right thoracic nerve and 
was set up by his physician at the VAMC.  The Board notes that 
while the Veteran did receive a neurological consultation at the 
VAMC on July 20, 2006, he was also provided a VA compensation and 
pension examination that was specifically for the peripheral 
nerves and addressed the neurological manifestations of his 
service-connected disability.  The examiner physically examined 
the Veteran, reviewed radiological reports and the relevant past 
history, and addressed the level of functional impairment caused 
by the service-connected disability.  In addition, while the 
Veteran has requested an additional VA examination of his right 
shoulder, the Board notes that he is not service-connected for a 
shoulder disability, rather, service connection is in effect for 
paralysis of the right long thoracic nerve.  Furthermore, the 
July 2006 VA and VAMC physicians found that the Veteran's current 
right shoulder impairment is due to non-service connected 
cervical spondylosis.  

In addition, significantly, the Board observes that the Veteran 
does not report that the condition has worsened since November 
2006, and thus a remand is not required solely due to the passage 
of time since the March 2004 VA examination.  See Palczewski v. 
Nicholson, 21 Vet. App. 174, 182-83 (2007); VAOPGCPREC 11-95 
(1995), 60 Fed. Reg. 43186 (1995).  Therefore, the Board finds 
that the July 2006 VA examination is adequate and a new 
examination is not required by the duty to assist.  See 38 C.F.R. 
§ 4.1; see also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) 
(an examination report is adequate when it is based upon 
consideration of the Veteran's prior medical history and 
examinations and also describes the disability in sufficient 
detail so that the Board's evaluation of the claims disability 
will be a fully informed one).  

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  


ORDER

Entitlement to a rating in excess of 20 percent for paralysis of 
the right long thoracic nerve is denied.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


